                Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 1 of 45




                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                Plaintiff                                Case No. 6:20-cv-_________
                                                                          00545

                v.                                       JURY TRIAL DEMANDED


     LINKEDIN CORPORATION,

                Defendant


                     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against LinkedIn Corporation (“Defendant”), and alleges, upon information and belief, as

follows:

                                            THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      Upon information and belief, LinkedIn Corporation (“LinkedIn”) is a domestic corporation

        organized and existing under the laws of Delaware, with a principal place of business located in

        Sunnyvale, California. LinkedIn may be served through its registered agent in the State of Texas

        at Corporation Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701. On

        information and belief, LinkedIn sells and offers to sell products and services throughout the

        State of Texas, including in this judicial District, and introduces services via its infringing



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 2 of 45




     systems into the stream of commerce knowing and intending that they would be extensively used

     in the State of Texas and in this judicial District.         On information and belief, LinkedIn

     specifically targets customers in the State of Texas and in this judicial District.

                                    JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and apps) its services in the State of

     Texas and in this District. Defendant has purposefully and voluntarily made its infringing

     systems available to residents of this District and into the stream of commerce with the intention

     and expectation that they will be purchased and used by consumers in this District.

5.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, which is illustrated by the fact that

     LinkedIn has 82 employees residing in Texas, with half of those residing and working in this

     District. See, e.g., LinkedIn corporate profile page on LinkedIn.com, which lists the location of

     453 LinkedIn employees worldwide (including 23 in Austin; 5 in San Antonio; 3 in El Paso; and

     1 in Killeen/Temple; plus 30 in Dallas/Ft. Worth; 18 in Houston; 2 in Bryan/College Station; and

     1 in Longview). Indeed, nearly 20% of all LinkedIn employees listed reside in the State of

     Texas, and nearly 10% reside in this District alone. Further, on information and belief, LinkedIn

     maintains substantial long-term data centers in the State of Texas. On information and belief,

     such data centers are under the direct control of LinkedIn and are fundamental elements of the

     infringing system operated by LinkedIn to directly infringe the asserted claims. See, e.g.,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             2
                  Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 3 of 45




       Business Article “LinkedIn Expands With Texas Data Center,” excerpted below, available at:

       https://www.datacenterknowledge.com/archives/2013/11/06/linkedin-expands-with-dallas-data-

       center.1

6.     The data center location in Texas is strategic and represents an important business advantage to

       LinkedIn’s business model.        See, e.g., LinkedIn Engineering Blog, excerpted below, and

       available    at:   https://engineering.linkedin.com/blog/2015/11/introducing-linkedins-west-coast-

       data-center.




1
 All references to Internet content, unless noted otherwise, are cited as of June 10, 2020, and as accessed
from a location in the State of Texas.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               3
             Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 4 of 45




7.   The location of the LinkedIn data center in Texas is important to the business of LinkedIn, as

     explained in the LinkedIn Engineering Article entitled: “A Brief History of Scaling LinkedIn,”

     at:   https://engineering.linkedin.com/architecture/brief-history-scaling-linkedin   (excerpted

     below). The LinkedIn article explains how the use of “geographically close data centers”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        4
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 5 of 45




      facilitates and enhances the effectiveness of LinkedIn’s business model for the benefit of its

      customers.




8.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

      §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

      business presence in this District.

                                            PATENTS-IN-SUIT

9.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

10.   The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

11.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

12.   The priority date of each of the GGS Patents is at least as early as July 31, 1999.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          5
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 6 of 45




13.   The GGS Patents each include numerous claims defining distinct inventions.

14.   During prosecution of the ’864 Patent, the patent examiner considered whether the claims of the

      ’864 Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s

      decision in Alice. The patent examiner found that the claims are in fact patent eligible under 35

      USC §101 because all pending claims are directed to patent-eligible subject matter, none of the

      pending claims are directed to an abstract idea and there would be no preemption of the abstract

      idea or the field of the abstract idea.

15.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent and

      the ’086 Patent (the “Asserted Patents”).

16.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

17.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             6
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 7 of 45




      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

18.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching LinkedIn.com was still several years away.

19.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

20.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

21.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

22.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              7
                Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 8 of 45




23.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

24.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

25.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

26.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             8
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 9 of 45




      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

27.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

28.   The claims of the Asserted Patents are properly issued, valid, and enforceable.

                            THE ACCUSED INSTRUMENTALITIES

29.   Upon information and belief, Defendant makes, sells, advertises, offers for sale, uses, or

      otherwise provides the LinkedIn website and its ancillary sites in the United States.         The

      LinkedIn apparatus comprises servers, hardware, software, and a collection of related and/or

      linked web pages for providing job search services to individuals (including job seekers,

      recruiters, and employers) in the United States. The LinkedIn system comprises an apparatus

      with multiple interconnected infrastructures that infringe the Asserted Patents. The public-facing

      aspect of the LinkedIn apparatus is the LinkedIn website, which is available at

      www.linkedin.com. Ancillary sites include the LinkedIn Talent Site (www.linkedin.com/talent),

      the LinkedIn ProFinder Site (www.linkedin.com/profinder), and the LinkedIn Talent Solutions




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            9
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 10 of 45




      Site (www.business.linkedin.com). Collectively, all of the foregoing comprises the “Accused

      Instrumentalities.”

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

30.   Plaintiff incorporates the above paragraphs by reference.

31.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.

32.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

33.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 1 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

34.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages for providing job search services to individuals (including job seekers,

      recruiters, and employers) in the United States. The Accused Instrumentalities comprise an

      apparatus with multiple interconnected infrastructures, including but not limited to what

      LinkedIn refers to as Streams, Search, Data Storage, Feed, and Machine Learning.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            10
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 11 of 45




See, e.g., LinkedIn web pages at www.linkedin.com




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                 11
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 12 of 45




See also, e.g., The AI Behind LinkedIn Recruiter Search and Recommendation Systems, available at
https://engineering.linkedin.com/blog/2019/04/ai-behind-linkedin-recruiter-search-and-
recommendation-systems




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         12
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 13 of 45




See, e.g., LinkedIn Engineering Infrastructure Page, available at
https://engineering.linkedin.com/teams/data/data-infrastructure




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                  13
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 14 of 45




See also, e.g. LinkedIn Engineering Information at https://engineering.linkedin.com/teams/data/data-
infrastructure/streams

35.    Upon information and belief, the servers for the LinkedIn Accused Instrumentalities and are in

       Newark, New Jersey and in Des Moines, Iowa.




See, e.g., Data Obtained from https://check-host.net/ip-info?host=www.linkedin.com


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             14
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 15 of 45




36.   Upon information and belief, the LinkedIn Accused Instrumentalities comprises data centers

      housing memory devices, processing devices, and transmitters. Such data centers are in Oregon,

      Virginia, and Texas. See, e.g., Business Article “LinkedIn Expands With Texas Data Center,”

      excerpted    below,   at:     https://www.datacenterknowledge.com/archives/2013/11/06/linkedin-

      expands-with-dallas-data-center. The data center location in Texas is strategic and represents an

      important business advantage to LinkedIn’s business model. See, e.g., LinkedIn Engineering

      Blog,            excerpted                below,              and             available            at:

      https://engineering.linkedin.com/blog/2015/11/introducing-linkedins-west-coast-data-center.




37.   The LinkedIn Accused Instrumentalities comprises a sophisticated architecture, working

      together as an apparatus to provide employment and recruiting services to users throughout the

      United States. See, e.g., LinkedIn Engineering Article entitled: “A Brief History of Scaling

      LinkedIn,”   available      at:   https://engineering.linkedin.com/architecture/brief-history-scaling-

      linkedin. The infringing LinkedIn “geographically close data centers” facilitate and enhance the

      effectiveness of LinkedIn’s business model for the benefit of its customers.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               15
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 16 of 45




38.   The LinkedIn Accused Instrumentalities comprises a memory device, which stores information

      regarding at least job openings, positions, assignments, contracts, and/or projects.

39.   As noted above, the LinkedIn infrastructure comprises a “Storage Infrastructure,” which

      efficiently stores large volumes of data. The “Storage Infrastructure” comprises, inter alia, data

      centers with servers which serve as memory devices for the system. Upon information and

      belief, the LinkedIn database is maintained in the Espresso datastore.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           16
                  Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 17 of 45




See, e.g., LinkedIn Engineering Information at: https://engineering.linkedin.com/teams/data/data-
infrastructure/storage-infra

40.    Upon information and belief, the LinkedIn Accused Instrumentalities comprises multiple data

       centers in the United States, and each LinkedIn member is assigned a primary data center, as

       well as a secondary data center, depending on geographical distance from the member to the data

       centers.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          17
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 18 of 45




See, e.g., LinkedIn Engineering Blog at https://engineering.linkedin.com/blog/2019/eliminating-toil-
with-fully-automated-load-testing

41.    The LinkedIn infrastructure further comprises a “Search Infrastructure,” which provides a means

       for searching for posted Jobs. Data relating to each such “Job” is stored in memory devices (e.g.,

       servers) under the direction and control of LinkedIn, and responsive data is returned to a user of

       the LinkedIn system when queried. Upon information and belief, the “Job” information stored

       by the LinkedIn system includes all the following: job openings, positions, assignments,

       contracts, and projects.

42.    The below example, which was conducted in Allen, Texas on June 9, 2020, illustrates the range

       of “Job” data stored by LinkedIn relating to a search for an “Intellectual Property Specialist” in

       the United States.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             18
           Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 19 of 45




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              19
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 20 of 45




See, e.g., LinkedIn.com search results at:
https://www.linkedin.com/jobs/search/?currentJobId=1860548095&keywords=intellectual%20property
%20specialist

43.   As illustrated, the LinkedIn Accused Instrumentalities stores information regarding at least “job

      openings,” and such information includes at least the date posted, employer name, required


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          20
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 21 of 45




       experience level, number of applicants, job requirements, benefits, job description, name of

       person posting the information, industry, employment type, and an assessment of how the person

       performing the search satisfies the job criteria as posted.

44.    The memory device of the LinkedIn Accused Instrumentalities further stores information

       regarding a job search request or inquiry. Upon information and belief, each individual search

       performed by users of the LinkedIn Accused Instrumentalities are stored in memory by LinkedIn

       to generate responsive search results to the user (as illustrated above).

45.    Further upon information and belief, information regarding each job search performed by users is

       stored by LinkedIn for improving and informing its internal algorithms and its Search

       Infrastructure.   As advertised by LinkedIn, information regarding job search requests are

       incorporated into the “Search Infrastructure,” which is powered by bringing together

       “information retrieval, machine learning, distributed systems, big data, and other fundamental

       areas of computer science.”




See, e.g., LinkedIn Engineering Infrastructure Page at https://engineering.linkedin.com/teams/data/data-
infrastructure

46.    Upon information and belief, the LinkedIn Accused Instrumentalities stores information

       regarding each job search performed, which is evidenced by the fact that individual job postings

       reflect the total number of times it has been viewed, as well as the total number of applicants for



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             21
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 22 of 45




      the position. By way of example, the illustrative job opening cited above (and copied again

      below) indicates it has been “viewed” 107 times and has received 19 applicants.




See, e.g., LinkedIn.com search results at:
https://www.linkedin.com/jobs/search/?currentJobId=1860548095&keywords=intellectual%20property
%20specialist

47.   Upon information and belief, the LinkedIn Accused Instrumentalities stores information

      regarding job search requests and/or inquiries, which is evidenced by the fact that users of the

      LinkedIn system can set “Job Search Alerts.” Upon information and belief, a LinkedIn “Job

      Search Alert” relies upon stored information regarding the user’s job search request or inquiry,

      which is used to generate responsive emails and/or notifications to the user. By way of example,

      the above-referenced job search for an “Intellectual Property Specialist in the United States” can

      be used as the basis for a daily or weekly “Job Search Alert.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           22
             Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 23 of 45




48.   In addition, upon information and belief, the LinkedIn Accused Instrumentalities stores

      information regarding job search requests and/or inquiries, which is evidenced by the fact that

      users of the LinkedIn system can “Save” a job in a “Jobs Tracker.” For example:




49.   The LinkedIn Accused Instrumentalities comprises a processing device. As noted above, the

      LinkedIn Accused Instrumentalities comprises servers, hardware, software, and a collection of

      related and/or linked web pages for providing job search services to individuals (including job

      seekers and employers) in the United States. The LinkedIn Accused Instrumentalities comprises

      an apparatus with multiple interconnected infrastructures, including but not limited to what

      LinkedIn refers to as Streams, Search, Data Storage, Feed, and Machine Learning.

50.   The LinkedIn “Search Infrastructure” comprises a processing device, which allows users of the

      LinkedIn system so search for people, jobs, companies, groups, and other professional content.

      To power these solutions, the LinkedIn Search Infrastructure brings together information

      retrieval, machine learning, distributed systems, big data, and other fundamental areas of

      computer science.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                        23
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 24 of 45




See, e.g., LinkedIn Engineering Infrastructure Page at https://engineering.linkedin.com/teams/data/data-
infrastructure

51.    As explained by LinkedIn, the processing device of the Accused Instrumentalities comprises at

       least a “Federation Layer,” a “Serving Platform,” and a “Search Engine.” For example:




See, e.g., LinkedIn Engineering Infrastructure Page at https://engineering.linkedin.com/teams/data/data-
infrastructure/search-and-discovery

52.    The LinkedIn processing device of the Accused Instrumentalities processes the information

       regarding a job search request or inquiry upon a detection of an occurrence of a searching event,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            24
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 25 of 45




      wherein the searching event is an occurrence of, for example, a job posting by an employer or a

      hiring entity.

53.   As noted above, the LinkedIn Accused Instrumentalities allows users to set “Job Search Alerts.”

      Upon information and belief, a LinkedIn “Job Search Alert” relies upon stored information

      regarding the user’s job search request or inquiry, which is used to generate responsive emails

      and/or notifications to the user. By way of example, the above-referenced job search for an

      “Intellectual Property Specialist in the United States” can be used as the basis for a daily or

      weekly “Job Search Alert.”




54.   Upon information and belief, the LinkedIn processing device of the Accused Instrumentalities

      causes an Email or Notification to be delivered to the creator of the Job Search Alert upon a

      detection on the part of LinkedIn of, for example, a job posting by an employer or hiring entity.

      More specifically, when an employer creates a job posting which matches the “Job Search Alert”

      criteria, the user is notified.

55.   Likewise, the LinkedIn Accused Instrumentalities allows employers and/or job recruiters to

      search for potential qualified employees. As part of this service, LinkedIn allows users to inform

      recruiters of their individual interest in seeking employment opportunities. Upon information

      and belief, the LinkedIn processing device of the Accused Instrumentalities processes


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           25
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 26 of 45




       information regarding a job search request or inquiry (e.g., the notice of a user’s interest in

       seeking employment opportunities) upon a detection of an occurrence of a searching event,

       wherein such event is, for example, a posting of new information from an individual, or an event

       which creates an interest by an employer. For example:




See, e.g., LinkedIn Help Page at https://www.linkedin.com/help/linkedin/answer/67405

56.    The LinkedIn processing device of the Accused Instrumentalities is programmed to detect the

       searching event occurrences.

57.    As noted above, the LinkedIn “Job Search Alert,” for example, automatically detects at least a

       job posting by a hiring entity which meets the criteria established for the Alert, and thereafter

       delivers a daily or weekly “Job Search Alert” to the LinkedIn user.

58.    Further, the user can receive notifications of new job openings matching the skills of the user

       through the LinkedIn Notifications Tab. Job Alerts can be viewed at any time.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           26
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 27 of 45




See, e.g., LinkedIn Help Page at: https://www.linkedin.com/help/linkedin/answer/97686




See, e.g., LinkedIn Job Search Informational Page at
https://www.linkedin.com/jobs/?showJobAlertsModal=true




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              27
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 28 of 45




59.    The LinkedIn processing device of the Accused Instrumentalities utilizes the information

       regarding at least a job opening, which is stored in the memory device (as discussed above) in

       processing the information regarding a job search request.

60.    As noted above, the LinkedIn “Job Search Alert,” for example, automatically detects at least a

       job posting by a hiring entity meeting the criteria established for the Alert, and thereafter delivers

       a daily or weekly “Job Search Alert” to the LinkedIn user. In processing the “Job Search Alert,”

       the LinkedIn processing device utilizes the elements of both the “Job Search” as defined by the

       user, as well as the details of the job posting of the hiring entity. Upon information and belief,

       when the LinkedIn processing device finds a match between the “Job Search” elements and the

       corresponding details of the job posting, an Alert is triggered for the user. Upon information and

       belief, the user can receive alerts within minutes of posting.




See, e.g., LinkedIn Talent Blog at https://business.linkedin.com/talent-solutions/blog/product-
updates/2019/linkedins-products-evolving-support-new-world-of-work




See, e.g., Article re LinkedIn Announcement, dated May 14, 2019, at https://mspoweruser.com/linkedin-
announces-new-instant-job-alerts-and-new-recruiter-and-jobs-tool/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                28
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 29 of 45




61.   The LinkedIn processing device of the Accused Instrumentalities generates a message containing

      the information regarding at least the job opening identified via the “Job Search Alert”

      algorithm. The message is designed to notify the user of the relevant job opening and is sent to

      the user specifically because of its responsiveness to the job search request of the user (as

      defined in the “Job Search Alert” setup).

62.   As noted above, LinkedIn generates various forms of messages to users to alert them of new job

      openings matching their search criteria, including: (i) Email; and/or (ii) Notifications via the

      LinkedIn home page of the user.

63.   The LinkedIn Accused Instrumentalities further includes a transmitter, which functions to

      transmit the message containing information regarding a job opening to a communication device

      associated with the individual associated with the “Job Search Alert.” As noted above, the

      message is designed to notify the user of the relevant job opening in real-time and is sent to the

      user specifically because of its responsiveness to the job search request of the user (as defined in

      the “Job Search Alert” setup).

64.   As noted above, LinkedIn generates various forms of messages to users to alert them of new job

      openings matching their search criteria, including: (i) Email; and/or (ii) Notifications via the

      LinkedIn home page of the user. The LinkedIn system comprises a transmitter for delivering the

      email notification to the user.      The LinkedIn system further comprises a transmitter for

      delivering the Notification via the LinkedIn home page of the user.

65.   The LinkedIn Notifications are delivered to the user in real-time, and it is the express purpose of

      the Notifications to be “Instant” and received by candidates “within minutes” so that the

      candidates are better situated to be hired.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             29
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 30 of 45




See, e.g., LinkedIn Talent Blog at https://business.linkedin.com/talent-solutions/blog/product-
updates/2019/linkedins-products-evolving-support-new-world-of-work




See, e.g., Article re LinkedIn Announcement, dated May 14, 2019, at https://mspoweruser.com/linkedin-
announces-new-instant-job-alerts-and-new-recruiter-and-jobs-tool/

66.    The LinkedIn Accused Instrumentalities is specifically designed and engineered for real-time

       responsiveness. Upon information and belief, the LinkedIn Kafka messaging platform of the

       Accused Instrumentalities is a “universal pipeline” throughout the LinkedIn architecture,

       provides near real-time access to any data point, allows for real-time analytics, and facilitates the

       monitoring and alerting capabilities of the site. See, e.g., LinkedIn Engineering Article entitled:

       “A        Brief        History        of       Scaling        LinkedIn,”         available        at:

       https://engineering.linkedin.com/architecture/brief-history-scaling-linkedin (excerpted below).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               30
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 31 of 45




67.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’086 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          31
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 32 of 45




68.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’194 Patent, such infringement is necessarily willful and

      deliberate.   Plaintiff believes and contends that Defendant’s continuance of its clear and

      inexcusable infringement of the ’194 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

69.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

70.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,490,086

71.   Plaintiff incorporates the above paragraphs by reference.

72.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

73.   Upon information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

74.   Upon information and belief, Defendant has directly infringed and continues to directly infringe

      at least Claim 1 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

75.   The LinkedIn system comprises an apparatus.         The LinkedIn apparatus comprises servers,

      hardware, software, and a collection of related and/or linked web pages for providing job search

      services to individuals (including job seekers and employers) in the United States. The LinkedIn



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            32
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 33 of 45




      system comprises an apparatus with multiple interconnected infrastructures, including but not

      limited to what LinkedIn refers to as Streams, Search, Data Storage, Feed, and Machine

      Learning.

76.   Upon information and belief, the servers for the LinkedIn system are in Newark, New Jersey and

      in Des Moines, Iowa.

77.   Upon information and belief, the LinkedIn system comprises data centers housing memory

      devices, processing devices, and transmitters. Such data centers are in Oregon, Virginia, and

      Texas. See, e.g., Business Article “LinkedIn Expands With Texas Data Center,” excerpted

      above, and available at: https://www.datacenterknowledge.com/archives/2013/11/06/linkedin-

      expands-with-dallas-data-center. The data center location in Texas is strategic and represents an

      important business advantage to LinkedIn’s business model. See, e.g., LinkedIn Engineering

      Blog,            excerpted              above,             and             available           at:

      https://engineering.linkedin.com/blog/2015/11/introducing-linkedins-west-coast-data-center.

78.   The LinkedIn system comprises a sophisticated architecture, working together as an apparatus to

      provide employment and recruiting services to users throughout the United States. See, e.g.,

      LinkedIn Engineering Article entitled: “A Brief History of Scaling LinkedIn,” available at:

      https://engineering.linkedin.com/architecture/brief-history-scaling-linkedin.     The   LinkedIn

      article explains how “geographically close data centers” facilitates and enhances the

      effectiveness of LinkedIn’s business model for the benefit of its customers. See excerpts above.

79.   The LinkedIn system comprises a memory device, which stores information regarding at least

      job openings, positions, assignments, contracts, and/or projects.

80.   As noted above, the LinkedIn infrastructure comprises a “Storage Infrastructure,” which

      efficiently stores large volumes of data. The “Storage Infrastructure” comprises, inter alia, data




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           33
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 34 of 45




      centers with servers which serve as memory devices for the system. Upon information and

      belief, the LinkedIn database is maintained in the Espresso datastore.

81.   Upon information and belief, the LinkedIn system comprises multiple data centers in the United

      States, and each member is assigned a primary data center, as well as a secondary data center,

      depending on geographical distance from the member to the data centers.

82.   The LinkedIn infrastructure further comprises a “Search Infrastructure,” which provides a means

      for searching for posted Jobs. Data relating to each such “Job” is stored in memory devices (e.g.,

      servers) under the direction and control of LinkedIn, and responsive data is returned to a user of

      the LinkedIn system when queried. Upon information and belief, the “Job” information stored

      by the LinkedIn system includes all the following: job openings, positions, assignments,

      contracts, and projects.

83.   The below example, which was conducted in Allen, Texas on June 9, 2020, illustrates the range

      of “Job” data stored by LinkedIn relating to a search for an “Intellectual Property Specialist” in

      the United States.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           34
           Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 35 of 45




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                              35
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 36 of 45




See, e.g., LinkedIn.com search results at:
https://www.linkedin.com/jobs/search/?currentJobId=1860548095&keywords=intellectual%20property
%20specialist

84.   As illustrated, the LinkedIn system stores information on regarding at least “job openings,” and

      such information includes at least the date posted, employer name, required experience level,

      number of applicants, job requirements, benefits, job description, name of person posting the

      information, industry, employment type, and an assessment of how the person performing the

      search satisfies the job criteria as posted.

85.   The LinkedIn system comprises a memory device, which stores information on regarding a job

      search request or inquiry.

86.   As noted above, the LinkedIn system comprises a memory device. Upon information and belief,

      each individual search performed by users of the LinkedIn system are stored in memory by

      LinkedIn to generate responsive search results to the user (as illustrated above).

87.   Further upon information and belief, information regarding each job search performed by users is

      stored by LinkedIn to improving and informing its internal algorithms and its Search

      Infrastructure.   As advertised by LinkedIn, information regarding job search requests are

      incorporated into the “Search Infrastructure,” which is powered by bringing together



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         36
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 37 of 45




      “information retrieval, machine learning, distributed systems, big data, and other fundamental

      areas of computer science.”

88.   Upon information and belief, the LinkedIn system stores information regarding each job search

      performed, which is evidenced by the fact that individual job postings reflect the total number of

      times it has been viewed, as well as the total number of applicants for the position. By way of

      example, the illustrative job opening cited above (and copied again below) indicates it has been

      “viewed” 107 times and has received 19 applicants.




89.   Upon information and belief, the LinkedIn system stores information regarding job search

      requests and/or inquiries, which is evidenced by the fact that users of the LinkedIn system can

      set “Job Search Alerts.” Upon information and belief, a LinkedIn “Job Search Alert” relies upon

      stored information regarding the user’s job search request or inquiry, which is used to generate

      responsive emails and/or notifications to the user. By way of example, the above-referenced job

      search for an “Intellectual Property Specialist in the United States” can be used as the basis for a

      daily or weekly “Job Search Alert.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             37
                Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 38 of 45




90.   In addition, upon information and belief, the LinkedIn system stores information regarding job

      search requests and/or inquiries, which is evidenced by the fact that users of the LinkedIn system

      can “Save” a job in a “Jobs Tracker.” For example:




91.   The LinkedIn system comprises a processing device. As noted above, the LinkedIn system

      comprises servers, hardware, software, and a collection of related and/or linked web pages for

      providing job search services to individuals (including job seekers and employers) in the United

      States.     The LinkedIn system comprises an apparatus with multiple interconnected

      infrastructures, including but not limited to what LinkedIn refers to as Streams, Search, Data

      Storage, Feed, and Machine Learning.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           38
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 39 of 45




92.    The LinkedIn “Search Infrastructure” comprises a processing device, which allows users of the

       LinkedIn system so search for people, jobs, companies, groups, and other professional content.

       To power these solutions, the LinkedIn Search Infrastructure brings together information

       retrieval, machine learning, distributed systems, big data, and other fundamental areas of

       computer science.

93.    As explained by LinkedIn, the processing device of the system comprises at least a “Federation

       Layer,” a “Serving Platform,” and a “Search Engine.” For example:




See, e.g., LinkedIn Engineering Infrastructure Page at https://engineering.linkedin.com/teams/data/data-
infrastructure/search-and-discovery

94.    The LinkedIn processing device processes the information regarding a job search request or

       inquiry upon a detection of an occurrence of a searching event, wherein the searching event is an

       occurrence of at least one of the following: (i) a job posting by at least one employer or at least

       one hiring entity; (ii) a posting of new or revised data or information from at least one individual

       or a group of individuals; (iii) an event which creates an interest by at least one employer or at



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              39
              Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 40 of 45




      least one hiring entity to fill a position; and/or (iv) an event which creates an interest by at least

      one individual to seek a position.

95.   As noted above, the LinkedIn system allows users to set “Job Search Alerts.” Upon information

      and belief, a LinkedIn “Job Search Alert” relies upon stored information regarding the user’s job

      search request or inquiry, which is used to generate responsive emails and/or notifications to the

      user.   By way of example, the above-referenced job search for an “Intellectual Property

      Specialist in the United States” can be used as the basis for a daily or weekly “Job Search Alert.”




96.   Upon information and belief, the LinkedIn processing device causes an Email or Notification to

      be delivered to the creator of the Job Search Alert upon a detection on the part of LinkedIn of

      one or more of the following: (i) an occurrence of a job posting by an employer or hiring entity;

      (ii) a posting of new or revised data or information from at least one individual or a group of

      individuals; (iii) an event which creates an interest by at least one employer or at least one hiring

      entity to fill a position; and/or (iv) an event which creates an interest by at least one individual to

      seek a position. By way of example, when an employer creates a job posting which matches the

      “Job Search Alert” criteria, the user is notified.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                40
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 41 of 45




97.    Likewise, the LinkedIn system allows employers and/or job recruiters to search for potential

       qualified employees. As part of this service, LinkedIn allows users to inform recruiters of their

       individual interest in seeking employment opportunities.       Upon information and belief, the

       LinkedIn processing device processes information regarding a job search request or inquiry (e.g.,

       the notice of a user’s interest in seeking particular employment opportunities) upon a detection of

       an occurrence of a searching event, wherein such event is at least one of the following: (i) a

       posting of new or revised data or information from at least one individual or a group of

       individuals; and/or (ii) an event which creates an interest by at least one employer or at least one

       hiring entity to fill a position. For example:




See, e.g., LinkedIn Help Page at https://www.linkedin.com/help/linkedin/answer/67405

98.    The LinkedIn processing device automatically detects the searching event occurrences.

99.    As noted above, the LinkedIn “Job Search Alert,” for example, automatically detects at least a

       job posting by a hiring entity which meets the criteria established for the Alert, and thereafter

       delivers a daily or weekly “Job Search Alert” to the LinkedIn user.

100.   Further, the user can receive notifications of new job openings matching the skills of the user

       through the LinkedIn Notifications Tab. Job Alerts can be viewed at any time.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              41
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 42 of 45




101.   The LinkedIn processing device utilizes the information regarding at least a job opening, which

       is stored in the memory device (as discussed above) in processing the information regarding a

       job search request.

102.   As noted above, the LinkedIn “Job Search Alert,” for example, automatically detects at least a

       job posting by a hiring entity meeting the criteria established for the Alert, and thereafter delivers

       a daily or weekly “Job Search Alert” to the LinkedIn user. In processing the “Job Search Alert,”

       the LinkedIn processing device utilizes the elements of both the “Job Search” as defined by the

       user, as well as the details of the job posting of the hiring entity. Upon information and belief,

       when the LinkedIn processing device finds a match between the “Job Search” elements and the

       corresponding details of the job posting, an Alert is triggered for the user. Upon information and

       belief, the user can receive alerts within minutes of posting.




See, e.g., LinkedIn Talent Blog at https://business.linkedin.com/talent-solutions/blog/product-
updates/2019/linkedins-products-evolving-support-new-world-of-work




See, e.g., Article re LinkedIn Announcement, dated May 14, 2019, at https://mspoweruser.com/linkedin-
announces-new-instant-job-alerts-and-new-recruiter-and-jobs-tool/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                42
               Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 43 of 45




103.   The LinkedIn processing device generates a message containing the information regarding at

       least the job opening identified via the “Job Search Alert” algorithm. The message is designed to

       notify the user of the relevant job opening and is sent to the user specifically because of its

       responsiveness to the job search request of the user (as defined in the “Job Search Alert” setup).

104.   As noted above, LinkedIn generates various forms of messages to users to alert them of new job

       openings matching their search criteria, including: (i) Email; and/or (ii) Notifications via the

       LinkedIn home page of the user.

105.   The LinkedIn system further includes a transmitter, which functions to transmit the message

       containing information regarding a job opening to a communication device associated with the

       individual associated with the “Job Search Alert.” As noted above, the message is designed to

       notify the user of the relevant job opening and is sent to the user specifically because of its

       responsiveness to the job search request of the user (as defined in the “Job Search Alert” setup).

106.   As noted above, LinkedIn generates various forms of messages to users to alert them of new job

       openings matching their search criteria, including: (i) Email; and/or (ii) Notifications via the

       LinkedIn home page of the user. The LinkedIn system comprises a transmitter for delivering the

       email notification to the user.     The LinkedIn system further comprises a transmitter for

       delivering the Notification via the LinkedIn home page of the user.

107.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’086 Patent.

108.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’086 Patent, such infringement is necessarily willful and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              43
                Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 44 of 45




       deliberate.   Plaintiff believes and contends that Defendant’s continuance of its clear and

       inexcusable infringement of the ’086 Patent post-notice is willful, wanton, malicious, bad-faith,

       deliberate, and/or consciously wrongful.

109.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

       an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

       damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

       including treble damages, pursuant to 35 U.S.C. § 284.

110.   Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                       PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       4.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       5.      Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                           JURY DEMAND

       GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             44
             Case 6:20-cv-00545 Document 1 Filed 06/17/20 Page 45 of 45




Dated: June 17, 2020                     Respectfully Submitted


                                         /s/ Thomas Fasone III
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com
                                         René A. Vazquez
                                         Pro Hac Vice Anticipated
                                         rvazquez@ghiplaw.com
                                         Randall Garteiser
                                         rgarteiser@ghiplaw.com
                                         Pro Hac Vice Anticipated
                                         Christopher Honea
                                         chonea@ghiplaw.com
                                         Pro Hac Vice Anticipated

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR
                                         GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                45
